Name: 2002/144/EC: Commission Decision of 19 February 2002 on the clearance of the accounts of certain paying agencies in Spain in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the financial year 2000 (notified under document number C(2002) 519)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  Europe; NA
 Date Published: 2002-02-20

 Avis juridique important|32002D01442002/144/EC: Commission Decision of 19 February 2002 on the clearance of the accounts of certain paying agencies in Spain in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the financial year 2000 (notified under document number C(2002) 519) Official Journal L 048 , 20/02/2002 P. 0032 - 0034Commission Decisionof 19 February 2002on the clearance of the accounts of certain paying agencies in Spain in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the financial year 2000(notified under document number C(2002) 519)(Only the Spanish text is authentic)(2002/144/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(1), as last amended by Regulation (EC) No 1287/95(2), and in particular Article 5(2)(b) thereof,Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(3), and in particular Article 7(3) thereof,After consulting the Fund Committee,Whereas:(1) Under Article 5(2)(b) of Regulation (EEC) No 729/70 and Article 7(3) of Regulation (EC) No 1258/1999, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for clearance and a certificate regarding the veracity, completeness, and accuracy of the accounts transmitted clears the accounts of the paying agencies referred to in Article 4(1) of those Regulations.(2) With regard to Article 7(1) of Commission Regulation (EC) No 296/96 of 16 February 1996 on data to be transmitted by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)(4), as last amended by Regulation (EC) No 1934/2001(5), account is taken for the financial year 2000 of expenditure incurred by the Member States between 16 October 1999 and 15 October 2000.(3) By Commission Decision 2001/474/EC of 8 May 2001 on the clearance of the accounts of Member States' expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the financial year 2000(6), the Commission cleared the accounts of all the paying agencies that were not listed in Annex II to that Decision. Furthermore, the Commission decided that a sum amounting to ESP 500928314 was to be recovered from Spain. The accounts of the paying agencies of Andalusia, Aragon, Asturias, Canary Islands, Cantabria, Castile-La Mancha, Castile-Leon, Catalonia, Extremadura, Galicia, La Rioja, Madrid, Murcia, Navarre, Basque Country and Valencia in Spain concerning expenditure financed by the EAGGF Guarantee Section for the same financial year were disjoined from that Decision. For these paying agencies, the annual accounts and the accompanying documents now permit the Commission to take a decision on the veracity, completeness, and accuracy of the accounts submitted.(4) Pursuant to the second subparagraph of Article 7(1) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section(7), as last amended by Regulation (EC) No 2025/2001(8), the amounts which are recoverable from, or payable to, each Member State are to be deducted from, or added to, advances against expenditure from the second month following that in which the clearance-of-accounts decision is taken. By clearing the accounts of the Spanish paying agencies that could not be cleared by Decision 2001/474/EC, the Commission can also decide on the supplementary amount that has to be recovered from Spain.(5) In accordance with the final subparagraph of Article 5(2)(b) of Regulation (EEC) No 729/70, Article 7(3) of Regulation (EC) No 1258/1999 and Article 7(1) of Regulation (EC) No 1663/95, this Decision, adopted on the basis of accounting information, does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules,HAS ADOPTED THIS DECISION:Article 1The accounts of the paying agencies of Andalusia, Aragon, Asturias, Cantabria, Catalonia, Castile-La Mancha, Castile-Leon, Canary Islands, Extremadura, Galicia, La Rioja, Madrid, Murcia, Navarre, Basque Country and Valencia in Spain concerning expenditure financed by the EAGGF Guarantee Section in respect of the financial year 2000 are hereby cleared.The amount recoverable from Spain is determined in the Annex to this Decision.Article 2This Decision is addressed to the Kingdom of Spain.Done at Brussels, 19 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 94, 28.4.1970, p. 13.(2) OJ L 125, 8.6.1995, p. 1.(3) OJ L 160, 26.6.1999, p. 103.(4) OJ L 39, 17.2.1996, p. 5.(5) OJ L 262, 2.10.2001, p. 8.(6) OJ L 167, 22.6.2001, p. 27.(7) OJ L 158, 8.7.1995, p. 6.(8) OJ L 274, 17.10.2001, p. 3.ANNEXClearance of the accounts of those Spanish paying agencies not cleared in Decision 2001/474/ECFinancial year 2000>TABLE>